Citation Nr: 0628579	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating higher than 30 percent for ulcerative 
colitis and fatty liver infiltration.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1989 to 
January 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from April and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In the earlier decision, the RO 
denied the veteran's claim for a rating higher than 30 
percent for ulcerative colitis.  Then in the December 2004 
decision, the RO granted service connection for fatty liver 
infiltration -- and upon consideration of both the ulcerative 
colitis and fatty liver infiltration as a single service-
connected disability (consistent with 38 C.F.R. § 4.114 on 
evaluating certain coexistent disorders of the digestive 
system), again denied a rating greater than 30 percent.

In September 2004, a hearing was held before a local Decision 
Review Officer (DRO) at the RO.  More recently, in May 2005, 
the veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of both proceedings are of record.


FINDINGS OF FACT

1.	The RO has provided the veteran with comprehensive notice 
regarding the procedures under the Veteran's Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of this matter has been 
obtained.  

2.	The report of the veteran's November 16, 2004 VA 
examination indicates that, as of that time, the predominant 
manifestation of his service-connected gastrointestinal 
condition was his fatty liver infiltration.

3.	Since November 16, 2004, the veteran's digestive system 
disorder has caused daily fatigue and malaise and some 
difficulty meeting all nutritional requirements, as well as 
substantial weight loss and hepatomegaly.
CONCLUSION OF LAW

The criteria are met for a higher 60 percent rating, but no 
greater, for the ulcerative colitis and fatty liver 
infiltration.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, and 4.114, Diagnostic Codes (DCs) 7323, 7345.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability), therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  
Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.






In accordance with the requirements set forth above as to the 
content of the    VCAA notice provided with regard to a 
pending claim for compensation benefits, the veteran has 
received several notice documents which apprised him of the 
significance of the VCAA's duty to notify and assist to the 
present claim under consideration.  Through a March 2002 
letter with respect to the issue of service connection for 
ulcerative colitis (prior to the recent determination that he 
also had developed fatty liver infiltration as a component of 
his service-connected gastrointestinal disability), the RO 
provided an explanation of the general type of information 
needed to substantiate his claim, to include a medical 
opinion from a physician explaining in what respect the 
veteran's condition may have undergone   a recent worsening.  
This information effectively satisfied the first element of 
satisfactory VCAA notice as discussed in Pelegrini II.  

Next, the March 2002 correspondence placed the veteran on 
notice as to whose responsibility it was -- VA's or his, to 
obtain all further evidence that would assist in resolving 
his claim  on the merits.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  Enclosed was a copy of VA Form 
21-4142 (Authorization for Release of Information) for the 
purposes of providing identifying information as to any 
additional relevant treatment records not yet obtained.  
Accordingly, the content of this letter also satisfied the 
second and third elements specified in Pelegrini II.

Subsequent VCAA letters issued in October 2003 and February 
2004 each contained substantially similar information as the 
aforementioned March 2002 correspondence.  The October 2003 
letter also provided an explanation of the sources of 
evidence that would be most helpful in order to establish the 
veteran's claim, including physicians' records and 
statements, the results of laboratory tests and x-rays, and 
statements from other individuals describing their 
observations of the symptoms of the veteran's condition.    






These notice letters provided to the veteran, while they 
expressly referred to only the claim for a higher rating for 
ulcerative colitis and did not mention the fatty liver 
infiltration component of the veteran's claim (since service 
connection was not granted for this additional disability 
until the December 2004 decision), can be reasonably 
interpreted as nonetheless encompassing consideration of his 
liver condition since this, in itself, is a closely related 
gastrointestinal disorder with several overlapping symptoms, 
and which the evidence establishes developed as secondary to 
the ulcerative colitis.  It is also noteworthy that the RO 
has issued to the veteran a March 2004 letter, which 
specifically pertained to his then-pending claim for service 
connection for a liver condition secondary to the ulcerative 
colitis.  While this letter clearly was not provided to him 
in the context of a claim for an increased rating, since 
service connection had not yet been awarded, it nonetheless 
provided yet another opportunity for him to submit further 
evidence relevant to his diagnosed liver condition, in 
addition to the previous notice letters that had addressed 
his claim for a higher rating for the ulcerative colitis (and 
presumably, all associated signs and symptoms of that 
condition).  

Other relevant notice documents provided to the veteran 
included the        December 2004 statement of the case 
(SOC), which contained explanation of the general provisions 
concerning the evaluation of disorders of the digestive 
system, and of the rating criteria for both ulcerative 
colitis (at DC 7323) and for chronic liver disease without 
cirrhosis (at DC 7345).  That document also included citation 
to 38 C.F.R. § 3.159 -- the regulation that sets forth the 
procedures by which      VA will assist a claimant in the 
development of a claim for compensation benefits.

Hence, the above notice documents clearly contained 
sufficient information as to meet the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II.  Moreover, notwithstanding that these documents 
did not include the specific language of the "fourth 
element" mentioned above, the information that was provided 
through several of the notice letters issued to the veteran 
was nonetheless sufficient to fulfill the intended purpose of 
this element.     


In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the letters issued to the veteran 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The March 2002 correspondence requested that the 
veteran notify the RO  of any additional evidence or 
information that he wanted it to attempt to obtain on his 
behalf, and that he send any further relevant evidence he 
may have had to      the RO as soon as possible.  
Thereafter, through its February 2004 letter, the RO 
indicated that if there was any other evidence information 
that the veteran thought would support his claim, to please 
inform the RO of this.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.             The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds,    444 F.3d 1328 (Fed. Cir. 2006). 

    
The relevant notice documents in this instance, admittedly, 
did not provide comprehensive notice to the extent required 
in Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected ulcerative colitis and 
fatty liver condition.  However, this information was 
nonetheless provided to him through other notice documents of 
record.  As mentioned, the notice letters issued from March 
2002 through February 2004 each informed him that he needed 
to establish a worsening of the symptoms of his 
gastrointestinal disability to obtain a higher rating under 
the provisions of the rating schedule.  Additionally, the 
December 2004 SOC provided a more in-depth discussion of the 
applicable diagnostic codes that directly warranted 
consideration in evaluating his disability, and the remaining 
evidence that was required to meet the criteria for a higher 
rating under those provisions.  And the RO rating decision 
dated that month, which determined that fatty liver 
infiltration was a component of his service-connected 
disability and continued the denial of a schedular rating 
higher than 30 percent, also explained that no higher 
evaluation was available on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).  So these documents 
effectively satisfied the requirement for notice concerning 
the disability rating element of his claim.  See 
Dingess/Hartman, 19 Vet. App. at 491 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ... To 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").

Regarding the effective date element of the claim under 
consideration, any lack of VCAA notice as to this particular 
element was nonprejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction (AOJ, i.e., RO), the Board must consider whether 
the veteran has been prejudiced thereby).  This is partly 
because the Board is granting a higher 60 percent rating 
for the veteran's gastrointestinal disability, effectively 
since November 16, 2004.  So any failure to provide complete 
and detailed VCAA notice information from this date onward 
would not have any substantial prejudicial effect because he 
is receiving a higher rating, regardless.  And to the extent 
he is not receiving a higher rating prior to that date, 
because the Board will conclude below that the preponderance 
of the evidence is against this portion of his claim, any 
question as to the appropriate effective date to be assigned 
is therefore rendered moot.

In addition to the aforementioned requirements as to the 
content of the information providing with regard to the VCAA 
and its attendant duty to notify and assist,   there is also 
the consideration that the relevant notice documentation has 
been provided in a timely manner.  In this instance, each of 
the relevant VCAA notice letters were issued to the veteran 
prior to April 2004 rating decision that represented the 
initial adjudication of his claim for a higher rating for 
ulcerative colitis --      and by implication, the more 
recent December 2004 decision that found that his claimed 
fatty liver infiltration condition was associated with his 
overall         service-connected disability, but continued 
the denial of a disability rating in excess of 30 percent.  
So the relevant notice letters met the definition under 
Pelegrini II     as to what is considered timely notice, for 
where VCAA notice is provided in advance of initial 
adjudication of the claim on appeal.  See also 38 U.S.C.A.            
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  In this respect, the RO has obtained the veteran's VA 
outpatient records over a period of several years, in 
addition to private hospitalization records from November 
2001, and intermittent evaluation reports from Dr. F., a 
private physician treating the veteran.  The RO has also 
arranged for the veteran to undergo numerous VA examinations 
in connection with the claim   on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claim, 
the veteran himself has submitted various personal 
statements, as well as a           lay statement from his 
spouse.  He has also provided testimony during a   September 
2004 DRO hearing, and more recently a May 2005 
videoconference hearing before the undersigned VLJ of the 
Board.  38 C.F.R. § 20.704(a).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws, Regulations and Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

With regard to the schedule of ratings for digestive 
disorders, 38 C.F.R. § 4.114 provides that evaluations under 
DCs 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 
(inclusive) will not be combined with each other.  Instead, 
a single evaluation is to be assigned under the diagnostic 
code which reflects the predominant disability picture.  The 
next higher evaluation may be assigned where the severity of 
the overall disability warrants such elevation.  
The above provision for the assignment of a single disability 
evaluation, where there are more than one related digestive 
disorders, is consistent with section 4.14, VA's anti-
pyramiding regulation precluding the evaluation of the same 
disability or the same manifestations under more than one 
diagnosis.  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

At the time of his January 2002 claim for a higher rating, 
the veteran's 
service-connected digestive disorder - then characterized as 
ulcerative colitis, was evaluated at the 30-percent level in 
accordance with 38 C.F.R. § 4.114, DC 7323, for that same 
condition.  Following the most recent December 2004 rating 
decision, which found that his fatty liver infiltration was 
also part and parcel of his service-connected disability, the 
overall (i.e., collective) rating for his cumulative 
digestive disability remained at the 30-percent level under 
DCs 7345-7323.  This revision in the DCs listed indicated the 
RO had considered both the aspects of ulcerative colitis and 
liver disease and had determined that ulcerative colitis 
represented the predominant condition upon which to support a 
single disability evaluation.  See 38 C.F.R. § 4.114 (the 
general provisions for rating digestive disorders).   

Under Diagnostic Code 7323, a 10 percent disability rating is 
warranted when there is ulcerative colitis that is moderate, 
with infrequent exacerbations.  A 30 percent rating is 
warranted for moderately severe impairment, with frequent 
exacerbations.  A 60 percent rating is awarded for severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions.  Where 
there is pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess, a 100 percent rating    
is warranted.  38 C.F.R. § 4.114, DC 7323.   







Also relevant to determining the appropriate disability 
rating for the veteran's digestive disorder, provided his 
condition is found to primarily consist of or involve a 
condition closely analogous to chronic liver disease without 
cirrhosis, DC 7345 provides that chronic liver disease, 
inclusive of hepatitis B, which is nonsymptomatic warrants a 
noncompensable evaluation.  A 10 percent rating is assignable 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assignable for daily fatigue, 
malaise, and anorexia, (without weight loss and hepatomegaly 
[enlargement of the liver]), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is assignable for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes         (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least six weeks 
during the past  12-month period, but not occurring 
constantly.  Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia,          
and right upper quadrant pain) warrant the assignment of a 
100 percent rating.       38 C.F.R. § 4.114, DC 7345.   

Note (1) to Diagnostic Code 7345 states:  evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae.  (See § 4.14.).  Note 
(2) states:  for purposes of evaluating conditions under 
Diagnostic Code 7345, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Note (3) states:  
Hepatitis B infection must be confirmed by serologic testing 
in order to evaluate it under diagnostic code 7345.  
38 C.F.R. § 4.114, DC 7345.

For purpose of evaluating conditions under section 4.114, the 
term          "substantial weight loss" means a loss 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year period preceding onset of the disease. 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Based upon the objective manifestations of the veteran's 
service-connected digestive disorder during the pendency of 
his claim for increase, a higher rating     of 60 percent is 
warranted, as of November 16, 2004, the date that he most 
recently underwent VA examination.  The report of this 
evaluation, when considered in conjunction with other 
relevant medical evidence of record, establishes his 
disability is most accurately evaluated as chronic liver 
disease, consistent with his level of impairment.  38 C.F.R. 
§ 4.112.

In determining which of the veteran's digestive system 
conditions in fact represents the primary disability for 
evaluation purposes, and hence, the rating criteria to be 
applied in evaluating the overall severity of his disability 
-- at either DC 7323 or 7345, the competent evidence at least 
from November 2004 shows that the best representation of his 
condition is under DC 7345.  The November 2004 examination 
report showed some continued symptoms of ulcerative colitis, 
which he said occurred on a frequent basis, although there 
were relatively limited findings of attacks or very frequent 
exacerbations.   The symptoms that appear to have occurred at 
a greater level of severity are those more consistent with 
the criteria for chronic liver disease (without cirrhosis), 
as the direct result of his service-connected fatty liver 
disease.  For instance, he reported daily nausea, abdominal 
discomfort, significant weight loss, and generalized 
gastrointestinal symptoms, and was also noted to have 
palpable hepatosplenomegaly (enlargement of the liver and 
spleen).  Therefore, the principal disorder of the digestive 
system that will warrant consideration, effective November 
16, 2004, the time period for which an increased rating to 60 
percent is being awarded, is the fatty liver infiltration 
(rated in accordance with DC 7345).  See 38 C.F.R. § 4.114.  

It also merits discussion that, prior to November 2004, the 
evidence supports an opposite conclusion in that the 
ulcerative colitis was the predominant disability given the 
more limited findings at that time concerning a liver 
condition.  In any event, both DCs 7323 and 7345 have been 
considered in adjudicating the veteran's claim, insofar as to 
whether there is any potential higher rating available prior 
to November 2004.

The veteran's treatment history, since the timeframe that his 
claim for a higher rating has been under consideration, 
includes the report of his November 2001 hospitalization at a 
private facility, for a two-day period, following admission 
for complaints of severe abdominal pain.  The clinical 
impression then provided was of an exacerbation of the 
ulcerative colitis.  Thereafter, the report of a June 2002           
VA examination indicates he complained of chronic pain in the 
upper left quadrant, of the same kind that had prompted 
evaluation in the emergency room.  It was observed that he 
had some stomach bloating and tenderness in the left upper 
and lower quadrants.  There was no hepatosplenomegaly.  The 
diagnosis was ulcerative colitis, with health generally good, 
except for chronic abdominal pain and daily diarrhea.    





Then in November 2003, on examination again, the veteran 
reported having experienced consistent flare-ups of his 
ulcerative colitis over the past year.  Additional symptoms 
were chronic lower abdominal pain and rectal bleeding.  
He also said that he had lost 20 pounds since his last 
examination (in June 2002), which he believed was a result of 
the colitis.  Also observed was that a recent evaluation by a 
private physician, Dr. F, had identified the development of a 
fatty liver secondary to long-term steroid use.  The examiner 
diagnosed ulcerative colitis, noting one constant flare-up 
since July 2003; and chronic steroid use for ulcerative 
colitis, with residual evidence of fatty liver and abscess of 
the liver.   

A January 2004 addendum provided by the November 2003 
examiner indicated that a recent ultrasound test had shown 
fatty infiltration and hepatosplenomegaly not related to 
steroid use.  But as explained below, the results of the more 
contemporaneous November 2004 examination included the 
finding that a present fatty liver condition had developed 
from the veteran's use of steroids for treatment of the 
ulcerative colitis -- which, in its December 2004 decision, 
the RO considered to be the more probative opinion.  Thus, 
the RO attributed the veteran's liver condition to his 
overall service-connected disability of the digestive system 
and rated it accordingly.

The November 2004 VA examination report, however, the primary 
basis of the RO's decision to do this, shows a substantial 
increase in the level of acuteness of the veteran's 
condition, primarily consisting of symptomatology related to 
his liver disorder.  Initially, with respect to his continued 
ulcerative colitis, consistent with previous findings, the 
veteran complained of recent flare-ups.  He mentioned having 
had bouts of constipation that were followed by bouts of 
diarrhea.  Relevant to the potential effect of his liver 
condition (and with, to an extent, some overlap with 
ulcerative colitis symptoms), he had daily nausea.  He 
described experiencing burning abdominal pain and cramps.  He 
further stated that he had lost 25 to 30 pounds during the 
past year, which he believed could have been related to 
stopping the steroid treatment for his colitis since it was 
causing damage to his liver as a complication.  The VA 
examiner noted some tenderness on palpation of the veteran's 
abdomen, with positive bowel sounds throughout.  Liver span 
was approximately 10-cm.  The diagnosis was ulcerative 
colitis, hepatosplenomegaly, and fatty liver.  The examiner 
clarified that the fatty liver infiltration most likely had 
been caused by the medications for treatment of the colitis.

During his May 2005 Board hearing, the veteran testified that 
he had lost nearly 65 pounds over the past few years.  He 
also complained of continued right upper quadrant abdominal 
pain, problems with eating certain types of foods, and a 
sense of fatigue.   

The objective clinical findings from the most recent VA 
examination, when considered also in the context of the 
veteran's medical history -- both his documented history and 
own report, where probative of the symptoms that have 
manifested, provide grounds for assigning a higher 60 percent 
rating as of November 16, 2004, the date of that evaluation.  
As indicated, the criteria for a 60 percent evaluation under 
DC 7345, pertaining to chronic liver disease, require daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly; or 
otherwise, incapacitating episodes, with a total duration of 
at least six weeks during the past 12-months.

Per the first provision of the above rating criteria, for 
evaluation based on  symptoms shown (rather than frequency of 
incapacitating episodes), the report of the November 2004 
examination confirms palpable hepatomegaly.  Also indicated 
was that the veteran experienced daily nausea and abdominal 
discomfort indicative of a continuous malaise.  And during 
his May 2005 hearing before the Board, he reiterated that he 
frequently experienced fatigue.  His hearing testimony was 
credible, especially since the several other well-documented 
symptoms attributable to both the fatty liver infiltration 
and ulcerative colitis have been noted to have some 
appreciable impact on his ability to participate fully in 
life's activities.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (discussing competence of claimant who is 
a layman to provide own observations on certain matters that 
do not require a medical background, or objective examination 
to establish a diagnosis and/or relevant symptomatology).  



Furthermore, there is probative evidence of weight loss (to 
the extent claimed) that should be deemed substantial in 
degree.  The veteran's September 2002 VA outpatient 
evaluation report indicates what would be considered his 
"baseline weight" at 271 pounds, since this measurement was 
taken prior to when there was definitive evidence of a liver 
condition.  He subsequently indicated during the November 
2003 examination that he had lost 20 pounds, and on 
examination one-year later he reported having lost an 
additional 25 to 30 pounds.  While, admittedly, these 
findings appear to have been based in large part on his own 
account of his weight, it is nonetheless noteworthy they were 
essentially uncontradicted by either examiner, even after a 
thorough review of the claims file on each occasion.  So they 
indeed appear to be credible indications of the veteran's 
significant weight loss.

During the May 2005 hearing, the veteran also explained under 
oath that during the November 2004 examination his weight was 
measured at 207 pounds, which would amount to nearly 65 
pounds total weight loss over a two-year span.  This, in 
turn, is greater than a 20-percent reduction in his baseline 
weight, and thus, constitutes "substantial weight loss" as 
defined under 38 C.F.R. § 4.112.  His assertion as to the 
occurrence of weight loss, itself, being an event that he is 
competent to report, the November 2004 examination report, 
while absent for an entry as to weight, nonetheless provides 
some corroboration as to the degree of weight loss claimed to 
have occurred, through other consistent findings.  For 
instance, in addressing the etiology of the fatty liver 
disease, the examiner clarified that the veteran did not have 
obesity (amongst other conditions) as one of the known risk 
factors for the development of fatty liver infiltration, 
stating that medication containing cortisone and the 
veteran's Gulf War service were the risk factors present, 
which led to the development of the condition claimed.  This 
determination is consistent with the veteran's assertions and 
provides further support in addition to the information 
on consecutive VA examinations as to progressive weight loss, 
to establish the likelihood of the occurrence of a weight 
loss that is deemed substantial in degree.  So when all 
reasonable doubt is resolved in his favor, the requirement 
under the rating criteria of substantial weight loss has also 
been met.  See 38 C.F.R. § 4.3.



Regarding the additional symptom of anorexia, the veteran has 
also reported having had problems with being able to eat 
several types of food that his nutritionist had recommended 
he include in his diet, as the result of his ulcerative 
colitis.  And there are some continuing notations as to diet 
concerns in his outpatient records.  The general nature of 
symptomatology shown sufficiently approximates the 
requirement in the rating schedule for anorexia, to meet this 
component of the criteria for a 60 percent rating.  See 38 
C.F.R. § 4.7.

Based upon the above findings, the rating for the veteran's 
digestive disorder should be increased to 60 percent, since 
the November 16, 2004 examination.

While there is clearly evidentiary support for this increase 
in disability compensation, it should also be noted there is 
no basis for assigning the highest available 100 percent 
rating under DC 7345, for chronic liver disease 
(without cirrhosis).  There is no objective evidence of near-
constant debilitating symptoms (fatigue, malaise, nausea, 
vomiting, etc.).  Also, regarding the time period prior to 
November 2004, during when the veteran's ulcerative colitis 
was the primary condition, a rating higher than the present 
30 percent evaluation is not warranted in the absence of 
severe colitis with numerous attacks a year and malnutrition 
(with health only fair during remissions).  See 38 C.F.R. 
4.114, DC 7323.  This has not been shown.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
ulcerative colitis and fatty liver infiltration has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating.  
His prior 30 percent, and now higher 60 percent, ratings 
presume there will be exacerbations of his disability and 
resultantly times when it affects his employment.  See 
38 C.F.R. § 4.1.


He previously indicated to the November 2003 examiner that he 
was required to take leave on some days from his job, each 
month, because of his digestive system disorders.  But he has 
not alleged, and there is no evidence otherwise indicating, 
that his condition has had any more substantial impact upon 
his occupational capacity.  His service-connected disability 
also has not necessitated frequent periods of hospitalization 
or otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of these factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in           
38 C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996);          Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons and bases, a higher 60 percent schedular 
rating is warranted for the veteran's ulcerative colitis and 
fatty liver conditions, but no greater, effective from 
November 16, 2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher 60 percent rating, but no greater, is granted for 
the ulcerative colitis and fatty liver infiltration - 
effective from November 16, 2004 onward, subject to the laws 
and regulations governing the payment of VA compensation 
benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


